Order, Supreme Court, New York County, entered June 9, 1977, unanimously affirmed with $40 costs and disbursements of this appeal to respondent. Plaintiff insurance company, assignee and subrogee of the claims of a stock brokerage firm, served a complaint against the defendant auditing firm to recover losses suffered by the insured in connection with the defalcations of an employee of the assignor. The defendant moved pursuant to CPLR 3014 and 3024 to compel service of a more definite and specific complaint. The court at Special Term granted the motion with leave to the plaintiff to obtain discovery in order to prepare a complaint in compliance with the relief sought and granted, and the defendant appeals. In point is Underhill Constr. Corp. v Muller Constr. Co. (53 AD2d 593). It may very well be that the complaint does satisfactorily set forth the causes of action, and, if so advised, the defendant is given leave to withdraw the motion to state separately and more definitely the allegations, in which event the defendant is given further leave to answer the complaint pursuant to CPLR 3024 (subd [c]), and the provisions of the order at Special Term shall have no further force and effect. Concur—Kupferman, J. P., Lupiano, Silverman and Lynch, JJ.